DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions.	
Status of the Claims
 	Claims 1, 3, 5-7, 9-21, 23, and 40 are pending in the application, with claims 1, 3, 16, and 23 amended.  	The prior 112 indefiniteness rejections are withdrawn in view of the amendments to the claims. 	The rejection of claim 40 under 35 USC 103(a) as unpatentable over Kay (US 4596566 A) in view of Villefrance (US 2005/10131360 A1), is withdrawn in view of the amendments to claim 1 and Applicants’ arguments.
Claim Interpretation

    PNG
    media_image1.png
    284
    234
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    260
    639
    media_image2.png
    Greyscale
 	The claims are interpreted in light of the teachings of the specification. 	Claim 40 recites that “the closure cap is configured to fit inside and outside of the outlet of the flat output tap.”
Applicants’ Specification, at Fig.7-8 and [0040], defines that the term “the closure cap 212 fits both inside and outside of the bottom portion 208 to provide a two-location, leak proof seal” [0040],ll.9-10, wherein when “the cap 212 is engaged with the tap, the insertion portion 216 is inserted into a lumen 220 of the flat output tap 204, such that the bottom portion 208 of the flat output tap 204 is positioned in a cavity 218 defined between the outer wall 214 and the insertion portion 216 of the closure cap 212 fits both inside and outside of the bottom portion 208 to provide a two-location, leak-proof seal.”  [Emaphasis added].  Thus, this term as recited in claim 40 will be interpreted to mean that the insertion portion 216 of the closure cap 212 is inserted into a lumen 220 of the flat output tap 204, such that the bottom portion 208 of the flat output tap 204 is position in a cavity 218 defined between the outer wall 214 and the insertion portion 216 of closure cap 212.  
Allowable Subject Matter
  	Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (but subject to the claim objections presented below).

The following is a statement of reasons for the indication of allowable subject matter:  
 Claim 40 is considered allowable over the prior art.

 	The closest prior art of record is Kay (US 4596566 A); Villefrance (US 2005/10131360 A1); and Bark (US 5772664 B).	As to claim 1 (from which claim 40 depends), Kay discloses an ostomy appliance (20) (Col.4,ll.56-60), comprising:  	a) a pouch (receptacle) (24) (Col.4,ll.61-62 Fig.1,3,18-20), the pouch including: a pouch inlet (92) (inlet defined by member 92 Col.8,ll.50-51 of attachment means (26) [Col.4,ll.62 of pouch (24) Fig.18,3) for receiving body waste from a stoma [Abstract,ll.11-12); and a pouch outlet (within bottom portion of (24) Fig.3 adjacent to but not including drain port/valve (30) [Col.4,ll.63-64 Fig.3,18); and 	b) a flat output tap (30) (drain port/valve) (30) (Col.4,ll.63-64) attached to the one inlet (opening at top end of (30) Fig.3,1); an outlet (opening at bottom end of (30) Fig.3,1), and a lumen (lumen within and through flat outlet tap (30) between inlet and outlet Col.8,ll.9; Fig.1,3,18) providing a path for the body waste to flow out of the pouch (24) [Col.4,ll.63-64;  	 	wherein the flat output tap 30 is configured such that a size of the lumen can be changed (by application of pressure as made of flexible material to accommodate plug (104) to form seal within lumen opening Col.8,ll.49-60);  		the output tap further including a top portion (upper end of (30) Fig.1,3) configured to fit in the pouch (24) outlet (Fig.1,3); and a bottom portion (lower end of (30) adjacent to (105) Fig.3 Col.8,ll.49-60),  		wherein the lumen is defined by inner surfaces of the flat output tap 30  (lumen within and through flat outlet tap (30) between inlet and outlet Col.8,ll.9; Fig.1,3,18); 		the at least one inlet being defined in the top portion [of 30 Fig.3,18] and the outlet being defined at a peripheral end of the bottom portion (where inlet as opening at top end of (30) Fig.3,1 and outlet as opening at bottom end of (30), and a lumen within and through (30) between inlet and outlet Fig.1,3);  		wherein the bottom portion has a flattened cylinder-like shape (Fig.5), and, a width of the bottom portion (Fig.5) is greater than a thickness of the bottom portion (Fig.3); and 		wherein a width of the bottom portion is greater than a thickness of the bottom portion (as shown in Fig.3: (30) has a generally flat profile with width of bottom (105) greater than thickness of bottom portion of (30) Fig.3). 	Kay does not teach: wherein the flat output tap is configured such that a size of the lumen is adjustable.
 	Villefrance teaches an ostomy appliance [0030],ll.1-6, Fig.1-3, comprising:  	(a) a pouch [0030],ll.2 comprising: (i) a pouch inlet (stoma aperture) (8a) pouch outlet (as lower opening in pouch between sides (1) and (2) at bottom edge (4) [0030],ll.6 Fig.3); and
 	(b) a flat output tap [(outlet) (5) within lower ends of flexible strips (6) and (7)] separately formed from the pouch [0031],ll.2 Fig.1-3), comprising: (i) an inlet (as opening between, and at, upper ends of flexible strips (6) and (7) at end of pouch outlet at (4) at middle portion of flexible strips (6)/(7) Fig.3) [0032],ll.1-2;
 	(as per claim 1) the flat outlet tap (at outlet) (5) [0031],ll.2 (having flexible material strips (6) and (7) [0032],ll.1-2) is configured such that a size of the lumen is adjustable (where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are adjustable by pressing ends of strips (6) and (7) to adjust the size of the lumen of the outlet tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5). 	Bark teaches wherein:
 	 	(as per claims 6 and 7) the filter center wall (filter sheet) (32) Fig.9 (as filter for collecting and filtering bodily fluids and solids Abstract ,ll.1-4 Fig.1,2) includes a plurality of openings as perforations (as comprising openings in non-woven synthetic fibers [Col.4,ll.14-15 for filtering [Col.2,ll.31-34), that filters solid materials from the liquid portion of the body fluids by the center wall (filter sheet) (32) into the collection chamber (33) [Col.7,ll.5-7 and the fluid portion flows into pouch inlet (port) (35), through chamber (33) and filter wall (32) and into outer chamber (collection chamber) (34) Fig.10 [Col.7,ll.1-3; 
 		(as per claim 12) an outlet (within (39)) of  output tap (38) Fig.9-10 is connected to a tube (drainage tube) (61) for transporting the body waste to a container (62) Fig.18 [Col.8,ll.32-24, wherein the liquids in the outer chamber (34) flow through a first inlet (into (34)) and are continuously transported to the container (62) via the tube (61) [Col.8,ll.32-34, and wherein substantially all of the solids remain in the body side chamber until the second inlet is opened (filters solid materials from the liquid portion of the body fluids by the center wall (filter sheet) (32) into the collection chamber (33) [Col.7,ll.5-7); and
However, Kay, Villefrance, and/or Bark fail to teach or fairly suggest wherein “the closure cap is configured to fit inside and outside of the outlet of the flat output tap.”  Applicants’ Specification, at [0040], teaches that when “the cap 212 is engaged with the tap, the insertion portion 216 is inserted into a lumen 220 of the flat output tap 204, such that the bottom portion 208 of the flat output tap 204 is positioned in a cavity 218 defined between the outer wall 214 and the insertion portion 216 of the closure cap 212.” ([0040],ll.6-12).   Claim 40 is thus interpreted in light of the teachings of the specification, as presented above. 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Kay, Villefrance, and/or Bark, and one of skill would not be motivated, to provide wherein the closure cap is configured to fit inside and outside of the outlet of the flat outlet tap.  This is because Villefrance fails to teach or suggest any type of closure cap, and because the closure caps of Kay and Bark only fit inside of the outlet of the flat output tap; and where there is no teaching or suggestion that would motivate one of skill to provide a closure cap that fits both inside and outside of the output tap outlet, nor where an insertion portion of the closure cap is inserted into a lumen of the flat output tap, such that a bottom portion of the flat output tap is positioned in a cavity defined between the outer wall and the insertion portion of the closure cap. 
Response to Arguments
 	Applicants’ 12/4/20 claim amendments and arguments have been fully considered and are partially persuasive as to the rejections withdrawn above.  However, the following rejections are maintained or where the claim amendments necessitated new grounds of rejection.As to claim 1, Applicants assert on page(s) 7-9 that Kay and/or Villefrance  fail to teach or suggest that the flat output tap is configured such that a size of the lumen is adjustable, wherein the output tap includes a top portion configured to fit in the pouch outlet and a bottom portion, wherein the lumen is defined by inner surfaces of the flat output tap.  Applicants argue that: Kay fails to teach this limitation; Villefrance’s output tap lumen is not adjustable because Villefrance provides a large outlet opening that is much larger than required for a urostomy bag drain and because Villefrance does not teach that the flat output tap is separately formed from the pouch outlet.   Applicants argue that Kay already teaches this limitation, such that there would be no motivation to modify Kay from Villefrance. 	This is not persuasive as: Kay was not cited to teach this limitation; the larger outlet than required for a urostomy pouch is not recited in the claims; and  Villefrance teaches this limitation as recited, wherein Villefrance teaches that the flat outlet tap (at outlet) (5) [0031],ll.2 (having flexible material strips (6) and (7) [0032],ll.1-2) is configured such that a size of the lumen is adjustable (where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are adjustable by pressing ends of strips (6) and (7) to adjust the size of the lumen of the outlet tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5).   	Villefrance teaches motivation to modify Kay in order to facilitate opening the bottom portion of the outlet tap (5) from a relaxed, closed state to an open state [0046],ll.4-7 using strips (6) and (7) to control the drainage from the pouch [0045],ll.1-2.    	Thus, the cited art teaches these limitations as recited in the claims, and provide motivation to do so, as further presented below.
 	As to independent claim 16, Applicants assert on page 9 that Kay and/or Villefrance fails to teach or suggest the new limitation that the second outlet as a liquid valve is separately formed from the first outlet and attached to the pouch at a distance away from the first outlet.   	This is not persuasive, as upon further search and consideration Kay and/or portions of strip (7) and lower ends of between (1) and (3) at (4) forming second opening at lower end of (4) between (1) and (3) Fig.3) is  	a liquid valve separately formed from (as different elements) the first outlet (as portions of strip (6), and ends of outer wall/film (2) and center wall/film (3) at (4) Fig.3) and attached to the pouch at a distance away from the first outlet (where strip (7) abuts area of film/wall (2) and is pressed together or a distance apart to close or open opening of second outlet between wall (2) and center wall (3) at (4) Fig.3 to close or open opening thus functioning as a liquid valve [0039],ll.1-5); and in fluid communication with the second chamber (3b) (as shown in Fig.3,5); in order to screen and retain solid material from fluid that drains through the pouch [Col.2,ll.31-34; and to facilitate opening and closing the first outlet and/or the second outlet between closed and opened states  [0046],ll.4-7 using folding closure for first outlet Fig.3 [0040],ll.1-[0041],ll.9 and/or liquid valve for second outlet Fig.5 [0039],ll.1-5, in order to control the collection and drainage from the pouch from either the first outlet or the second outlet [0045],ll.1-2.

 	Applicants argue the same limitations for the remaining claims 3, 5-7, 9-15, 17-21, and 23.
 	Thus, Kay and/or Villefrance teach or suggest all of the limitations of the pending claims 1, 3, 5-7, 9-21, and 23, and provide motivation to do so, as presented above.









Claim Objections

    PNG
    media_image1.png
    284
    234
    media_image1.png
    Greyscale
 	Claim 40 is objected to for the following informalities.
 	Claim 40 recites that the “the closure cap is configured to fit inside and outside of the outlet of the flat output tap.”  Applicants’ Specification, at [0040], teaches that when “the cap 212 is engaged with the tap, the insertion portion 216 is inserted into a lumen 220 of the flat output tap 204, such that the bottom portion 208 of the flat output tap 204 is positioned in a cavity 218 defined between the outer wall 214 and the insertion portion 216 of the closure cap 212.” ([0040],ll.6-12)   	While this term is interpreted in light of the teachings of the specification, it is suggested that this term would be clearer if amended to recite [referring to Fig.7] that “the closure cap is configure to fit inside and outside of the outlet of the flat output tap” includes wherein an insertion portion [216] is inserted into a lumen [220] of the flat output tap [204], such that the bottom portion [208] of the flat output tap [204] is positioned in a cavity [218] defined between the outer wall [214] and the insertion portion [216] of the closure cap [212].

Claim Rejections - 35 USC 112
 	The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites “the outlet” to which a new element as a flat output tap is attached.  However, amended claim 16 (from which claim 23 depends) recites the new limitation that the liquid valve as a second outlet is formed separately from a first outlet and the second outlet is attached to the pouch at a distance away from the first outlet.  Claim 16 also recites “a first outlet” and “a second outlet”, such that the term “the outlet” in claim 23 lacks antecedent basis, where it is not clear whether “the outlet” in claim 23 refers to the first or second outlet as recited in claim 16.  Appropriate correction is required.   	For purposes of examination, “the outlet” in claim 23 will be interpreted to be the second outlet as recited in claim 16, wherein the second outlet is a liquid valve that is formed separately from the first outlet and attached to a pouch at a distance away from the first outlet, as recited in amended claim 16. Thus, the amendments to claim 16 necessitated the new grounds of rejection of claim 23.

 				Claim Rejections - 35 USC § 103 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 	Claims 1, 3, 5, 9-11, 14-16, 18, and 23 are rejected under 35 USC 103(a) as unpatentable over Kay (US 4596566 A) in view of Villefrance (US 2005/10131360 A1). 

 	As to claim 1, Kay discloses an ostomy appliance (20) (Col.4,ll.56-60), comprising:  	a) a pouch (receptacle) (24) (Col.4,ll.61-62 Fig.1,3,18-20), the pouch including: 
    PNG
    media_image3.png
    694
    339
    media_image3.png
    Greyscale
 		a pouch inlet (92) (inlet defined by member 92 Col.8,ll.50-51 of attachment means (26) [Col.4,ll.62 of pouch (24) Fig.18,3) for receiving body waste from a stoma (Abstract,ll.11-12); and  		a pouch outlet (within bottom portion of (24) Fig.3 adjacent to but not including drain port/valve (30) [Col.4,ll.63-64 Fig.3,18); and 	b) a flat output tap (30) (drain port/valve) (30) (Col.4,ll.63-64) attached to the pouch outlet (tap (30) attached to outlet at bottom end of pouch (24) Fig.1,3,18; and flat as having width of bottom (105) greater than thickness of bottom portion of (30) Fig.3);  	 the flat output tap having or including:  		 at least one inlet (opening at top end of (30) Fig.3,1);  		 an outlet (opening at bottom end of (30) Fig.3,1), and  		 a lumen (lumen within and through flat outlet tap (30) between inlet and outlet Col.8,ll.9; Fig.1,3,18) providing a path for the body waste to flow out of the pouch (24) [Col.4,ll.63-64; 		configured such that a size of the lumen can be changed (by application of a top portion (upper end of (30) Fig.1,3) configured to fit in the pouch (24) outlet (Fig.1,3); and  		a bottom portion (lower end of (30) adjacent to (105) Fig.3 Col.8,ll.49-60),  		wherein the lumen [of 30] is defined by inner surfaces of the (NEW) flat output tap (Fig.3; where lumen of 30 defined by inner surfaces of top end, bottom end, and/or a middle of 30 Fig.3,18 to allow outflow from the pouch and to accommodate plug 104 Col.8,ll.49-60); 		the at least one inlet being defined in the top portion [of 30 Fig.3,18] and the outlet being defined at a peripheral end of the bottom portion (where inlet as opening at top end of (30) Fig.3,1 and outlet as opening at bottom end of (30), and a lumen within and through (30) between inlet and outlet Fig.1,3);  		wherein the bottom portion has a flattened cylinder-like shape (Fig.5), and, a width of the bottom portion (Fig.5) is greater than a thickness of the bottom portion (Fig.3); and 		wherein a width of the bottom portion is greater than a thickness of the bottom portion (as shown in Fig.3: (30) has a generally flat profile with width of bottom (105) greater than thickness of bottom portion of (30) Fig.3). 	Kay does not teach: wherein the flat output tap is configured such that a size of the lumen is adjustable.

    PNG
    media_image4.png
    267
    554
    media_image4.png
    Greyscale
 	However, Villefrance teaches an ostomy appliance [0030],ll.1-6, Fig.1-3, comprising:  	(a) a pouch [0030],ll.2 comprising: (i) a pouch inlet (stoma aperture) (8a) [0034],ll.2-3; (ii) a pouch outlet (as lower opening in pouch between sides (1) and (2) at bottom edge (4) [0030],ll.6 Fig.3); and

    PNG
    media_image5.png
    547
    253
    media_image5.png
    Greyscale
 	(b) a flat output tap [(outlet) (5) within lower ends of flexible strips (6) and (7)] separately formed from the pouch [0031],ll.2 Fig.1-3), comprising: (i) an inlet (as opening between, and at, upper ends of flexible strips (6) and (7) at end of pouch outlet at (4) at middle portion of flexible strips (6)/(7) Fig.3) [0032],ll.1-2;
 	(as per claim 1) the flat outlet tap (at outlet) (5) [0031],ll.2 (having flexible material strips (6) and (7) [0032],ll.1-2) is configured such that a size of the lumen is adjustable (where strips (6) and (7) around lumen or opening of outlet /outlet tap (5)  		in order to facilitate opening the bottom portion of the outlet tap (5) from a relaxed, closed state to an open state [0046],ll.4-7 using strips (6) and (7) to control the drainage from the pouch [0045],ll.1-2. 
 	It would have been obvious to one skilled in the art at the time of the invention to provide the adjustable outlet tap lumen of Villefrance with the flexible drain valve/outlet tap of Kay, and one of skill would have been motivated to do so, in order to facilitate opening the bottom portion of the outlet tap from a relaxed, closed state to an open state to control the drainage from the pouch.  	
 	As to claim 3, Kay discloses that the tap outlet bottom portion has a larger width than thickness (as shown in Fig.3: (30) has a generally flat profile with width of bottom (105) greater than thickness of bottom portion of (30) Fig.3). 
 	The combination of Kay and Villefrance does not teach a ratio of the width to the thickness of the bottom portion is greater than 2. 
 	However, it would have been obvious to one skilled in the art at the time of the invention to provide the specific ratio, as relative dimensions of the width and thickness, and one of skill would have been motivated to do so, in order to provide a slimmer/smaller device that has the advantages of less visibility and bulk, which is a desired property of ostomy appliances and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).  

 	As to claim 5, Kay does not teach that the pouch is a dual-chamber pouch having a body side wall, an outer wall, and a center wall including a filtering section, the body side wall, the outer wall, and the center wall being sealed together along their 
	However, Villefrance teaches that the pouch has a body side chamber (3b) and an outer chamber (3a) Fig.1,3,5, where the pouch has a body side wall (film) (1), an outer wall (film) (2), and a center wall (intermediate film) (3), being sealed together along their peripheral edges Fig.5 ([0016],ll.1-3) to define the body side chamber (3b) between the walls (1) and (3); and outer chamber (3a) in between the walls (2) and (3); Fig.3,5 [0030],ll.1-2-3,4-6;  and (b) the center wall has a filter (8b) [0034],ll.6-12 Fig.1-3 ((8b) that filters gas from fecal matter [0031],ll.7-9; in order to separate and filter gas from the fecal matter [0031],ll.7-9;   		 in order to facilitate opening the bottom portion of the outlet tap (5) from a relaxed, closed state to an open state [0046],ll.4-7 using strips (6) and (7) to control the drainage from the pouch [0045],ll.1-2; and in order to separate and filter gas from the fecal matter [0031],ll.7-9. 
 	It would have been obvious to one skilled in the art at the time of the invention to provide the body side wall and chamber, central wall outer wall and outer chamber of Vllefrance for the flexible drain valve/outlet tap of Kay, and one of skill would have been motivated to do so, in order to facilitate opening the bottom portion of the outlet tap from a relaxed, closed state to an open state to control the drainage from the pouch; and in order to separate and filter gas from the fecal matter. 

 	As to claims 9 and 10, Kay does not teach that:
 		(as per claim 9) the at least one inlet includes a first inlet and a second inlet, the first inlet being configured to receive the body waste in the outer chamber and the second inlet being configured to receive the body waste in the body side chamber, wherein the second inlet is in a closed position until it is opened by a user; and

 	However, Villefrance teaches:
		(as per claims 9 and 10) wherein the at least one inlet (between (6) and (7) at end of pouch outlet at (4) Fig.3 [0032],ll.1-2) includes: 


    PNG
    media_image6.png
    220
    293
    media_image6.png
    Greyscale

 			a first inlet (I-1) Fig.3 annotated (adjacent to (4) between (2) and (3) Fig.3 and connected to the outer chamber (3a) Fig.3,5) being configured to allow the body waste collected in the outer chamber (3a) to exit through the flat outer tap (outlet) (5) [0031],ll.2 (where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are openable by pressing ends of strips (6) and (7) which allows body waste collected in chamber (3a) to exit the flat outer tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5); and  			a second inlet (I-2) Fig.3 annotated (adjacent to (4) between (1) and (3) Fig.3 connected to the body side chamber (3b) Fig.3) being configured to allow where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are openable by pressing ends of strips (6) and (7) which allows body waste collected in body side chamber (3b) to exit the flat outer tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5; 		(as per claim 9) the second inlet (between (1) and (3) at (4) Fig.3) is in a closed position (where (6) and (7) are in closed position Fig.3) until it is opened by a user (where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are adjustable by pressing ends of strips (6) and (7) to adjust the size of the lumen of the outlet tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5);

    PNG
    media_image6.png
    220
    293
    media_image6.png
    Greyscale
 	 	(as per claim 10) wherein the output tap ((5) comprising (6) and (7) Fig.3) includes 			a top portion arranged at the pouch outlet (at end of pouch outlet at (4) Fig.3) [0032],ll.1-2, the top portion including a first sealing surface (outside surface of (6) Fig.3), a second sealing surface (adjacent to R4 Fig.3), and a third sealing surface (outside surface of (7) at (4) Fig.3) being attached to an inner surface of the body side wall (1) Fig.3, 			the first sealing surface (outside surface of (6) at (4) Fig.3) being attached to an inner surface of the outer wall (2) proximate the pouch outlet (at end of pouch outlet at (4) Fig.3) [0032],ll.1-2, 			the second sealing surface (adjacent to R4 at (4) Fig.5) being attached to a surface of the center wall (3) proximate the pouch outlet (at R4 Fig.5),  		in order to facilitate opening the bottom portion of the outlet tap (5) from a relaxed, closed state to an open state [0046],ll.4-7 using strips (6) and (7) to control the drainage from the pouch [0045],ll.1-2; and in order to separate and filter gas from the fecal matter [0031],ll.7-9.  	It would have been obvious to one skilled in the art at the time of the invention to provide the adjustable outlet tap lumen and first and second inlets of Villefrance for the flexible drain valve/outlet tap of Kay, and one of skill would have been motivated to do so, in order to facilitate opening the bottom portion of the outlet tap from a relaxed, closed state to an open state to control the drainage from the pouch; and in order to separate and filter gas from the fecal matter. 

 	As to claim 11, Kay does not teach that: the top portion includes a first lip and a second lip, the second sealing surface being formed on an outer surface of the first lip, the third sealing surface being formed on an outer surface of the second lip, and the second inlet  being defined between the top lip and the bottom lip, wherein the first lip and the second lip are in contact with each other, such that the second inlet is in a closed position, wherein the first lip and the second lip are configured to be opened by applying a pressure along edges of the top portion, and wherein the first inlet is defined by an opening arranged between the first sealing surface and the second sealing surface. 
 	However, Villefrance teaches that the top portion includes a first lip and a second lip, the second sealing surface (adjacent to R4 at (4) Fig.5 being formed on an outer surface of the first lip Fig.3, 5, the third sealing surface (outside surface of (7) at (4) Fig.3 being formed on an outer surface of the second lip Fig.3, 5, and the second where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are adjustable by pressing ends of strips (6) and (7) to adjust the size of the lumen of the outlet tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5, and  			wherein the first inlet (adjacent to (4) between (2) and (3) Fig.3 is defined by an opening arranged between the first sealing surface (outside surface of (6) at (4) Fig.3) and the second sealing surface (adjacent to R4 at (4) Fig.5);		in order to facilitate opening the bottom portion of the outlet tap (5) from a relaxed, closed state to an open state [0046],ll.4-7 using strips (6) and (7) to control the drainage from the pouch from either the first outlet or the second outlet [0045],ll.1-2.
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the 1st and 2nd lips of Villefrance in the pouch of Kay, and one of skill would have been motivated to do so, in order to facilitate opening the bottom portion of the outlet tap from a relaxed, closed state to an open state using strips to control the drainage from the pouch from either the first outlet or the second outlet.
 	As to claims 14-15, Kay does not disclose that:	 	(as per claim 14) the output tap is configured such that a size of the lumen is increased by applying a pressure on edges of the output tap; and 	 	(as per claim 15) the size of the lumen and a size of the outlet are increased by applying a pressure along the width of the bottom portion. 
 	However, Villefrance teaches that:  	 	(as per claim 14) the output tap is configured such that a size of the lumen is increased by applying a pressure on edges of the output tap (where strips (6) and (7) where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are adjustable by pressing ends of strips (6) and (7) to adjust the size of the lumen of the outlet tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5); 	 	in order to more easily drain the pouch of the liquid filtrate [0031],ll.7-9.  	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the pressure opened output tap lumen of Villefrance with the output tap of Kay, and one of skill would have been motivated to do so, in order to more easily drain the pouch of the liquid filtrate.	As to claim 16, Kay discloses an ostomy appliance (20) [Col.4,ll.56-60, comprising:  		a) a pouch (receptacle) (24) [Col.4,ll.61-62 Fig.1, 3, 18-20, the pouch including: 
    PNG
    media_image3.png
    694
    339
    media_image3.png
    Greyscale
 			an inlet (inlet defined by member (92) [Col.8,ll.50-51 of attachment means (26) [Col.4,ll.62 of pouch (24) Fig.18, 3) for receiving body waste from a stoma Abstract,ll.11-12; and  			an outlet (as opening within bottom portion of (24) Fig.3 adjacent to but not including drain port/valve (30) [Col.4,ll.63-64 Fig.3, 18).
 	Kay does not disclose that:  		(a) the pouch comprises a first chamber and a second chamber; 		(b) the pouch comprises a filter configured to separate liquids and solids in body waste received via the inlet; 		(c) the at least one outlet includes a first outlet and a second outlet, wherein the first outlet includes a fold-up type closure, which can be opened to empty the body waste in the first chamber and the second chamber together, and  		(d) the second outlet is a liquid valve formed separately from the first outlet and in fluid communication with the second chamber, which can be opened wherein the liquid valve is separately formed from the first outlet and attached to the pouch at a distance away from the first outlet.
 	However, Villefrance teaches an ostomy apparatus [0030],ll.1-6, Fig.1-3, comprising a pouch [0030],ll.2 (with sides (1),(2) [0030],ll.4-5), Fig.1, 3; the pouch comprising:  		an inlet (stoma aperture) (8a) [0034],ll.2-3; and  		at least one outlet (as lower opening in pouch between sides (1) and (2) at bottom edge (4) [0030],ll.6 Fig.3); 
 		a flat output tap (outlet) (5)  [0031],ll.2 Fig.1-3 (comprising flexible strips (6) and (7) [0032],ll.1-2, and inlet (between (6) and (7) at pouch outlet at (4) Fig.3) [0032],ll.1-2;

    PNG
    media_image5.png
    547
    253
    media_image5.png
    Greyscale


 	wherein: (as per claim 16): 
		(a) a first chamber (3b) and a second chamber (3a) Fig.1,3,5 (where the pouch has a body side wall (film) (2), an outer wall (film) (1) , and a center wall (intermediate film) (3), with first chamber (3b) between the walls (1) and (3); and second chamber (3a) in between the walls (2) and (3); Fig.3,5 [0030],ll.1-2-3,4-6; 
filter (8b) [0034],ll.6-12 Fig.1-3 ((8b) configured to separate liquids and solids in body waste received via the inlet (8a) (where filter (8b) filters gas as liquids from fecal matter as solids [0031],ll.7-9; and
 		(c) at least one outlet (between (1) and (2) at (4) Fig.3 [0032],ll.1-2, [wherein the at least one outlet includes:] 
 			a first outlet (as portions of strip (6), and ends of outer wall/film (2) and center wall/film (3) at (4) Fig.3 that form an opening at lower end of (4) between (2) and (3) Fig.3; and further including fold up closure (10) with Velcro™ strips (12) and (9) Fig.3 [0040],ll.1-[0041],ll.9); and 
 			a second outlet (as portions of strip (7) and lower ends of between (1) and (3) at (4) Fig.3 forming first opening), 
 			wherein the first outlet includes a fold-up type closure (10)/(12)/(6)/(9) Fig.3 [0040],ll.1-[0041],ll.9, configured to drain the body waste in the first chamber (3b) and the second chamber (3a) together (by opening closure) [0044],ll.1-5, and 
 		(d) the second outlet (as portions of strip (7) and lower ends of between (1) and (3) at (4) forming second opening at lower end of (4) between (1) and (3) Fig.3)  			is a liquid valve is separately formed from (as different elements) the first outlet (as portions of strip (6), and ends of outer wall/film (2) and center wall/film (3) at (4) Fig.3) and attached to the pouch at a distance away from the first outlet (where strip (7) abuts area of film/wall (2) and is pressed together or a distance apart to close or open opening of second outlet between wall (2) and center wall (3) at (4) Fig.3 to close or open opening thus functioning as a liquid valve [0039],ll.1-5); and  			in fluid communication with the second chamber (3b) (as shown in Fig.3,5); 	in order to screen and retain solid material from fluid that drains through the pouch [Col.2,ll.31-34; and to facilitate opening and closing the first outlet and/or the second outlet between closed and opened states  [0046],ll.4-7 using folding closure for first outlet Fig.3 [0040],ll.1-[0041],ll.9 and/or liquid valve for second outlet Fig.5 in order to control the collection and drainage from the pouch from either the first outlet or the second outlet [0045],ll.1-2.
 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kay to provide, add, or include the chambers, filter, first outlet with folding closure, and second outlet with liquid valve, of Villefrance, and one of skill would have been motivated to do so, in order to screen and retain solid material from fluid that drains through the pouch; and to facilitate opening and closing the first outlet and/or the second outlet between closed and opened states using folding closure for first outlet and/or liquid valve for second outlet, in order to control the collection and drainage from the pouch from either the first outlet or the second outlet. 

 	As to claim 18, Kay does not disclose that the pouch includes a body side wall, an outer wall, and a center wall including a filtering section, the body side wall, the outer wall, and the center wall being sealed together along their peripheral edges to define a body side chamber and an outer chamber, the body side chamber being defined between the body side wall and the center wall, and the outer chamber being defined between the outer wall and the center wall, wherein the body side wall includes the pouch inlet. 
	However, Villefrance teaches that the pouch has a body side chamber (3b) and an outer chamber (3a) Fig.1,3,5, where the pouch has a body side wall (film) (1), an outer wall (film) (2), and a center wall (intermediate film) (3), being sealed together along their peripheral edges Fig.5 ([0016],ll.1-3) to define the body side chamber (3b) between the walls (1) and (3); and outer chamber (3a) in between the walls (2) and (3); Fig.3,5 [0030],ll.1-2-3,4-6;  and (b) the center wall has a filter (8b) [0034],ll.6-12 Fig.1-3 ((8b) that filters gas from fecal matter [0031],ll.7-9; in order to separate and filter gas from the fecal matter [0031],ll.7-9;   		 in order to facilitate opening the bottom portion of the outlet tap (5) from a relaxed, closed state to an open state [0046],ll.4-7 using strips (6) and (7) to control the drainage from the pouch [0045],ll.1-2; and in order to separate and filter gas from the fecal matter [0031],ll.7-9. 
It would have been obvious to one skilled in the art at the time of the invention to provide the body side wall and chamber, central wall outer wall and outer chamber of Vllefrance for the flexible drain valve/outlet tap of Kay, and one of skill would have been motivated to do so, in order to facilitate opening the bottom portion of the outlet tap from a relaxed, closed state to an open state to control the drainage from the pouch; and in order to separate and filter gas from the fecal matter.
 	As to claim 23, Kay in view of Villefrance teaches that the apparatus further includes a flat output tap attached to the outlet, the flat output tap having at least one inlet, an outlet, and a lumen providing a path for the waste to flow out of the pouch, wherein the output tap is configured such that a size of the lumen is adjustable, wherein the flat output tap has a generally flat profile, the output tap including a top portion configured to fit in the outlet of the pouch and a bottom portion of the lumen being defined by inner surfaces of the top portion and inner surfaces of the bottom portion, the at least one inlet of the output tap being defined in the top portion and the outlet of the output tap is defined at a peripheral end of the bottom portion, wherein the bottom portion has a flattened cylinder-like shape, and, when in a relaxed state, a width of the bottom portion is greater than a thickness of the bottom portion (as presented above for claim 1).	Claims 6-8, 12-13, 17, and 19-21 are rejected under 35 USC 103(a) as unpatentable over Kay in view of Villefrance, and further in view of Bark (US 5772664 B). 
 	As to claims 6-7 and 12-13, Villefrance teaches filtering gas from the feces [0034]. 
 	The combination of Kay and Villefrance does not teach that 
 		(as per claims 6-7) the filtering section includes a plurality of openings as perforations, the filtering section being configured to separate solids and liquids in the body waste, wherein the liquids flow from the body side chamber through the filtering 
 		(as per claim 12) the outlet of the output tap is connected to a tube for transporting the body waste to an container, wherein the liquids in the outer chamber flow through the first inlet and are continuously transported to the container via the tube, and wherein substantially all of the solids remain in the body side chamber until the second inlet is opened; and
 	 	(as per claim 13) the tube is connected to the output tap via an adapter, the adapter being configured to fit in the outlet of the output tap..  
 	However, Bark teaches a pouch with a filter wall for collecting and filtering bodily fluids and solids Abstract,ll.1-4 Fig.1,2, the pouch comprising an inlet (inlet port (35)) [Col.6,ll.39 Fig.9-11, the pouch comprising a body-side wall (rear sheet) (30) [Col.6,ll.22; and outer wall (front sheet) (31) [Col.6,ll.23; and a center wall (filter sheet) (32) including a filtering section [Col.6,ll.24; the body side wall (30), outer wall (31), and center wall (32) sealed together along their edges [Col.6,ll.26-29 to form a body side chamber (retention chamber) (33) [Col.6,ll.33 defined between (30) and (32) Fig.10; and an outer chamber (collection chamber) (34) [Col.6,ll.34 defined between (32) and (31) Fig.10; 
 		wherein the body side wall (31) comprises the pouch inlet (35) Fig.10; and wherein a discharge tap (end (39) of tube (38) connects to the collection chamber (34) for drainage Fig.9-10 [Col.6,ll.50-52;

    PNG
    media_image7.png
    476
    440
    media_image7.png
    Greyscale

  	wherein:
 	 	(as per claims 6 and 7) the filter center wall (filter sheet) (32) Fig.9 (as filter for collecting and filtering bodily fluids and solids Abstract ,ll.1-4 Fig.1,2) includes a plurality of openings as perforations (as comprising openings in non-woven synthetic fibers [Col.4,ll.14-15 for filtering [Col.2,ll.31-34),  		 	that filters solid materials from the liquid portion of the body fluids by the center wall (filter sheet) (32) into the collection chamber (33) [Col.7,ll.5-7 and the fluid portion flows into pouch inlet (port) (35), through chamber (33) and filter wall (32) and into outer chamber (collection chamber) (34) Fig.10 [Col.7,ll.1-3; 
 		(as per claim 12) an outlet (within (39)) of  output tap (38) Fig.9-10 is connected to a tube (drainage tube) (61) for transporting the body waste to a container (62) Fig.18 [Col.8,ll.32-24,  			wherein the liquids in the outer chamber (34) flow through a first inlet (into (34)) and are continuously transported to the container (62) via the tube (61) [Col.8,ll.32-34, and  			wherein substantially all of the solids remain in the body side chamber until the second inlet is opened (filters solid materials from the liquid portion of 
 	 	(as per claim 13) the tube (61) is connected to the output tap (38) Fig.18,9 via an adapter (41) Fig.9, the adapter being configured to fit in the outlet of the output tap (38) Fig.9, 18;
 		in order to screen and retain solid material from fluid that drains through the pouch [Col.2,ll.31-34 and for collection of the filtrate from the second chamber (34) [Col.8,ll.33-35.	
 	It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Kay and Villefrance to include the filter means of Bark as claimed, in order to screen and retain solid material from fluid that drains through the pouch and for collection of the filtrate from the second chamber. 

	As to claim 17, Kay discloses that the inlet (inlet defined by member (92) [Col.8,ll.50-51 of attachment means (26) [Col.4,ll.62 of pouch (24) Fig.18, 3) receives body waste from a stoma (Abstract,ll.11-12). Villefrance teaches that the pouch has a first chamber for receiving waste and a second chamber ((3a)/(3b) Fig.1,3 the pouch having a body side wall (film) (1), an outer wall (film) (2) , and a center wall (intermediate film) (3), with first and second chambers (3a) and (3b) in between the walls (1) and (2); and (2) and (3) Fig.3 [0030],ll.1-2-3,4-6; and the pouch has a filtering section (filter) (8b) [0034],ll.6-12 Fig.1-3 ((8b) filters gas from fecal matter [0031],ll.7-9; in order to separate and filter gas from the fecal matter [0031],ll.7-9.
 	The combination of Kay and Villefrance does not teach that the filter between the first and second chamber is configured to separate liquids from solids in the body waste received via the inlet into separate chambers with the solids remaining in a first chamber. The filter of Villefrance is a gas filter that does not filter liquids or solids as required by the claims. 
 	However, Bark teaches wherein the filter (as filter sheet (5) sealed at periphery between sheets (1) and (3) [Col.4,ll.14-19 separates solids and liquids between the first chamber and the second chamber (8) and (17) [Col.4,ll.24-25;  	 	in order to screen and retain solid material from fluid that drains through the pouch [Col.2,ll.31-34. 
 	It would have been obvious to one skilled in the art at the time of the invention to provide the solid/liquid filter and separating chambers of Bark for the waste/gas filter and separating chambers of Kay and Villefrance, and one of skill would have been motivated to do so, in order to screen and retain solid material from fluid that drains through the pouch.

   	As to claims 19-21 (as dependent from claim 16), the combination of Kay and Villefrance does not teach that:
 	 	(as per claim 19) the filter is a portion of the center wall including plurality of openings, the filter configured to separate solids and liquids in the body waste, wherein the liquids flow from the first chamber through the filter into the second chamber, while substantially all of solids remain in the first chamber; and
 		(as per claim 20) the plurality of openings are a plurality of perforations or a plurality of slits; and
 		(as per claim 21) the filter includes a plurality of circular openings, each circular opening having a diameter of about 2 mm to about 4 mm.
 	However, Bark teaches (as per claims 18 and 19) a filter sheet (5) sealed at periphery between sheets (1) and (3) [Col.4,ll.14-19 that separates solids and liquids into two chambers (8) and (17) [Col.4,ll.24-25; in order to screen and retain solid material from fluid that drains through the pouch [Col.2,ll.31-34.
 	The combination of Kay, Villefrance and Bark does not teach that the filter is a portion of the center wall including plurality of openings having (as per claim 20) a plurality of perforations or slits (as per claim 21) having a diameter of about 2-4 mm.
 	However, it would have been obvious to one skilled in the art at the time of the invention to modify Villefrance to include the filter means of Bark, in order to screen and retain solid material from fluid that drains through the pouch; and since it has been held 
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm.  The direct fax number is (571) 270-4689.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781